Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsai (7,553,013).
Regarding claim 1, Tsai discloses eyeglasses having quick lens release feature comprises a front eyeglasses frame (31), including: a first opening (34); a first recess (33) which extends along at least a portion of a periphery of the first opening (34); a second opening (34) and a second recess (33) which extends along at least a portion of a periphery of the second opening (34); 

a second arm (temple 5) having a second frame portion (51) and a second temple portion (an end portion of the temple (5) opposite of frame portion (51)), at least one piece of the second frame portion (51) which is dimensioned to be inserted into the second recess (33) of the front eyeglasses frame (31) and the second temple portion  (an end portion of the temple (5) opposite of frame portion (51)) which extends rearwardly from the first frame portion (51) with respect to the front eyeglasses frame (31) when the at least one piece of the second frame portion (51) is inserted into the second recess (33) of the front eyeglasses frame (31); and 
a first lens (4) dimensioned to be inserted into the first recess (33) and which holds the first arm (temple 5) in place in the front eyeglasses frame when the first lens (4) is inserted into the first recess (33); 
a second lens (4) dimensioned to be inserted into the second recess (33), wherein the second arm (temple 5) is held in place when the second lens (4) is inserted into the second recess (33) (see figures 2-4, column 2, lines 38-55, 56-58 and the related disclosure).  

Regarding claim 3, Tsai discloses the first arm and the second arm both have a hinge which allows for a posterior part of the respective temple portion to be folded in towards the front frame while an anterior part of the respective temple portion maintains a fixed position relative to the front frame (see figures 2-4, column 2, lines 38-55, 56-58 and the related disclosure).  
Regarding claim 7, Tsai discloses the first temple portion is at least partly hollow and the first arm has an aperture into the first temple portion which is covered by the front frame when the first arm is inserted into the first recess of the front frame (see figures 2-4, column 2, lines 38-55, 56-58 and the related disclosure).  
Regarding claim 21, Tsai discloses eyeglasses having quick lens release feature comprises a front eyeglasses frame (31) having a first opening (34) with a first recess (33) which extends along at least a portion of a periphery of the first opening (34) of the front eyeglasses frame (31), and having a second opening (34) with a second recess (33) which extends along at least a portion of a periphery of a second opening (34) of the front eyeglasses frame (31), a first arm (temple 5) having a first temple portion (an end portion of the temple (5) opposite of frame portion (51)) and a first frame portion (51), a second arm (temple 5) having a second temple portion (an end portion of the temple (5) opposite of frame portion (51)) and a second frame portion (51), a first lens (4), and a second lens (4), the method comprising: 

inserting the second frame portion (51) of the second arm (temple 5) into the second recess (33) of the front eyeglasses frame (31); and inserting the second lens (4) into the second recess (33) of the front eyeglasses frame (31) to secure the second arm (temple 5) in place via the insertion of the second lens (4) in the second recess (33) of the front eyeglasses frame (31) (see figures 2-4, column 2, lines 38-55, 56-58 and the related disclosure).  

         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
	Claims 4-6, 8-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai (7,553,013) in view of Sugihara et al (5,696,571).
	Regarding claims 4 and 8, Tsai disclose the claimed invention with the exception of the first arm carries at least one light source and wherein the at least one light source is positioned to direct light from the at least one light source toward an eye of the user when the eyeglasses are worn by the user.  
	Sugihara et al, however, discloses the first arm (9) carries at least one light source (11) and wherein the at least one light source (11) is positioned to direct light from the at least one light source toward an eye of the user when the eyeglasses are worn by the user (see figures 1, 5, 7, 11 columns 4-6 and the related disclosure).
	Because Tsai and Sugihara et al are both from the same field of endeavor, the purpose of the viewer can see virtual images of the images as disclosed by Sugihara et al would have been recognized as an art pertinent art of Tsai.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Tsai, with the first arm carries at least one light source and wherein the at least one light source is positioned to direct light from the at least one light source toward an eye of the user when the eyeglasses are worn by the user, such as disclosed by Sugihara et al for the purpose of viewer can see virtual images of the images.	
Regarding claims 5 and 9 Tsai disclose a power source (see column 4, lines 10-12) which is carried by the first arm and is electrically coupled to the at least one light source (see figures 1, 5, 7, 11 columns 4-6 and the related disclosure).  
	Regarding claims 6 and 10, Tsai disclose a power source (see column 4, lines 10-12) which is carried by the second arm and is electrically coupled to the at least one light source (see figure 11).
Regarding claims 11 and 22, Tsai discloses eyeglasses having quick lens release feature comprises a support structure including: a front eyeglasses frame (31), including: a first opening (34); a first recess (33) which extends along at least a portion of a periphery of the first opening (34); a second opening (34) and a second recess (33) which extends along at least a portion of a periphery of the second opening (34); a first arm (temple 5) having a first frame portion (51) and a first temple portion (an end portion of the temple (5) opposite of frame portion (51)), at least one piece of the first frame portion (51) which is dimensioned to be inserted into the first recess (33) of the front eyeglasses frame (31) and the first temple portion (an end portion of the temple (5) opposite of frame portion (51)) which extends rearwardly from the first frame portion (51) with respect to the front eyeglasses frame (31) when the at least one piece of the first frame portion (51) is inserted into the first recess (33) of the front eyeglasses frame (31); a second arm (temple 5) having a second frame portion (51) and a second temple portion (an end portion of the temple (5) opposite of frame portion (51)), at least one piece of the second frame portion (51) which is dimensioned to be inserted into the second recess (33) of the front eyeglasses frame (31) and the second temple portion (an end portion of the temple (5) opposite of frame portion (51)) which extends rearwardly from the first frame portion (51) with respect to the front eyeglasses frame (31) when the at least one piece of the second frame portion (51) is inserted into the second recess (33) of the front eyeglasses frame (31); and a first lens (4) dimensioned 
Tsai disclose the claimed invention with the exception a projector carried by the anterior part of the first arm; and a holographic optical element (HOE) carried by the first lens and positioned to receive light from the projector and to direct the received light towards the eye of the user when the wearable heads-up display is worn by the user, wherein when the first arm and first lens are inserted into the front frame the projector is in a fixed position relative to the HOE. 
	Sugihara et al, however, discloses a projector carried by the anterior part of the first arm; and a holographic optical element (HOE) carried by the first lens and positioned to receive light from the projector and to direct the received light towards the eye of the user when the wearable heads-up display is worn by the user, wherein when the first arm and first lens are inserted into the front frame the projector is in a fixed position relative to the HOE. (See BACKGROUND OF THE INVENTION, figures 1, 5, 7, 11 columns 4-6 and the related disclosure).

It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Tsai, with a projector carried by the anterior part of the first arm; and a holographic optical element (HOE) carried by the first lens and positioned to receive light from the projector and to direct the received light towards the eye of the user when the wearable heads-up display is worn by the user, wherein when the first arm and first lens are inserted into the front frame the projector is in a fixed position relative to the HOE., such as disclosed by Sugihara et al for the purpose of viewer can see virtual images of the images.	
Regarding claim 12, Sugihara et al discloses a power source which is carried by the first arm and electrically coupled to the projector (see figures 1, 5, 7, 11 columns 4-6 and the related disclosure).  
Regarding claim 13, Sugihara et al discloses a power source which is carried by the second arm and electrically coupled to the projector.  
Regarding claim 14, Tsai discloses at least one of the first temple portion and the second temple portion is at least partly hollow.  
Regarding claim 15, Tsai discloses the first temple portion is at least partly hollow and the first arm has an aperture into the first temple portion which is covered by the front frame when the first arm is inserted into the front frame.  

Regarding claim 17, Tsai discloses the first temple portion is at least partly hollow and the projector is at least partly carried within the first arm.  
Regarding claim 18, Sugihara et al discloses the first temple portion is at least partly hollow, and wherein the WHUD further comprises a power source which is electrically coupled to the projector and is at least partly carried within the first arm.  
Regarding claim 19, Tsai discloses the second temple portion is at least partly hollow, and wherein the WHUD further comprises a power source which is electrically coupled to the projector and is at least partly carried within the second arm.  
Regarding claim 20, Tsai discloses the first arm and the second arm both have a respective hinge which allows for a posterior part of the respective temple portion to be folded towards the front frame while an anterior part of the respective temple maintains a fixed position relative to the front frame.  

			   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

4/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872